Citation Nr: 1758370	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-10 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to April 1, 2016, and in excess of 40 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1969 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A May 2015 Notification Letter increased the Veteran's low back disability to 40 percent disabling, effective April 1, 2016, the date of the Veteran's VA examination.  However, as the Veteran has not been granted the maximum benefit allowed and he has not indicated that he wishes to withdraw his appeal, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Review of the record shows that the Veteran was represented by North Carolina Division of Veterans Affairs (NCDVA); however, in a June 2016 communication, the Veteran requested removal of NCDVA as his representative and indicated that he would be representing himself pro se.

The matters were previously remanded by the Board in April 2015 and November 2016 for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The matters have since returned to the Board.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving any reasonable doubt, for the period prior to June 30, 2015, the Veteran's degenerative disc disease of the lumbar spine was manifested by muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
2.  Resolving any reasonable doubt, for the period following June 30, 2015, the Veteran's degenerative disc disease of the lumbar spine is manifested by forward flexion of the thoracolumbar spine 30 degrees or less.

3.  Throughout the entire appeal period, the Veteran's left knee disability was manifested by pain and flexion limited to, at worst, 60 degrees.

4.  From February 9, 2017, the Veteran's left knee has had limitation of extension up to 10 degrees.


CONCLUSIONS OF LAW

1.  For the period prior to June 30, 2015, the criteria for a 20 percent disability rating, but no higher, for a low back disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2017).

2.  For the period following June 30, 2015, the criteria for a 40 percent disability rating, but no higher, for a low back disability have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2017).

3.  The criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2017).

4.  The criteria for a 10 percent disability rating for limitation of extension of the left knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duty to notify was satisfied by letters in May 2010 and August 2011.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA and private treatment records, and lay statements have been associated with the record.

The Veteran was afforded VA examinations in August 2010, April 2016, February 2017, and August 2017 for his left knee and back disabilities.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for purposes of rendering decisions in the instant appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims.

II.  Increased Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  
38 C.F.R. § 4.45.
In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating for his disabilities.  

Degenerative Disc Disease of the Lumbar Spine

The Veteran is seeking disability ratings in excess of 10 percent prior to April 1, 2016 for degenerative disc disease of the lumbar spine, and in excess of 40 percent thereafter.  Specifically, the Veteran contends that his back disability causes him constant pain and his symptomatology is more severe than reflected by his currently assigned disability ratings.  

As noted above, in March 2010, the Veteran filed a claim for an increased disability rating for his service-connected low back disability and a September 2010 rating decision continued a 10 percent rating under Diagnostic Code 5242.  The Veteran disagreed with the continuance of the rating and filed a timely notice of disagreement (NOD).  In May 2016, the RO issued a notification letter notifying the Veteran that the disability rating for his low back disability had been increased to 40 percent, effective April 1, 2016.  As the Veteran has not indicated that he is satisfied with the increase, the issue remains on appeal.

The Board notes that the Veteran was granted service connection for bilateral lower extremity radiculopathy during the course of the appeal.  See October 2017 Rating Decision.  The Veteran was notified of the decision and his appellate rights, and has not filed a NOD with regard to the rating.  Thus, the matter is not for consideration and will not be considered in the following analysis.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Turning to the evidence of record, the Veteran was afforded a VA examination for his spine in August 2010.  The Veteran reported that he had treated his back pain with medication, physical therapy, steroid injections, and a back brace, but his back pain had been getting worse over time.  The Veteran denied symptoms of numbness, paresthesias, leg or foot weakness, falls, unsteadiness and fatigue.  He endorsed stiffness, spasms, flare-ups, and pain.  The Veteran used a back brace and was unable to walk a few yards, but had not experienced any incapacitating episodes of spine disease. 

On examination, the Veteran exhibited normal posture, head position, and gait.  His spine showed no abnormal curvatures such as lordosis, scoliosis, or ankylosis.  A history of muscle spasms was endorsed.  There were no objective abnormalities, such as guarding, or cervical sacrospinalis or thoracic sacrospinalis, except for pain with motion on the left and right.  Range of motion testing of the thoracolumbar spine revealed flexion to 80 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees each, and left and right lateral rotation to 30 degrees each.  The examiner noted that there was objective evidence of pain on active range of motion.  He was unable to test for additional limitation with repetitive motion because the Veteran's back and knees hurt with moving.  The examiner noted that this range of motion was normal for this individual.  The examiner further noted that the Veteran expressed pain with the last 10 degrees of spine flexion and that his knee pain limited his ability to perform all movements, including repetitive movements, in an optimal way.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine and noted significant effects on work through increased absenteeism.  The effects of the Veteran's back disability was severe on sports, recreation, and traveling; moderate on chores, shopping, and exercise; mild on bathing, dressing, and toileting, and had no effect on feeding and grooming. 

In a February 2011 VA treatment record, the Veteran reported experiencing low back pain for the last year.  His back pain was on and off and he could not function without taking an Oxycontin in the morning.  The Veteran presented with unremarkable gait, decreased lumbar lordosis, and sat with slouched posture.  He was assessed with low back pain with degenerative discs and scoliosis.  A rehabilitation consultation that same month noted imagining studies from 2009 that showed severe scoliosis with spondylosis and disc generation.  See February 2011 VA Treatment Record.

In an April 2011 VA treatment record, the Veteran was treated for pain due to diagnoses of low back pain, degenerative disc disease, and scoliosis. 

In a July 2011 statement, the Veteran asserted that the RO had not considered functional loss due to pain, nor the treating effects of his medication, oxycodone.  The Veteran emphasized that he had to wear a back brace.

VA treatment records from June 2015 to March 2016 show that the Veteran consistently reported chronic low back pain.  See VA Treatment Records from June 2015, July 2015, August 2015, September 2015, November 2015, December 2015, and March 2016.  The pain ranged from sharp to dull.  The Veteran usually took one tab of Percocet every four to six hours, but sometimes took two tabs to help with pain.  Sitting and lying down eased the pain while standing up, bending, squatting, lifting, and walking exacerbated the pain.  The Veteran could not flex his trunk further than 10 to 15 degrees during this period.

Imaging studies conducted in July 2015 revealed stable arthritic changes, stable scoliosis, and left nephrolithiasis.  See July 2015 VA Treatment Record.

In an August 2015 private treatment record, the Veteran presented with lumbar pain and discomfort which he described as aching and continuous.  He reported that his pain was aggravated by movements and rated his pain a 10 out of 10.  The Veteran was prescribed specific spinal adjustments to improve function and ultrasound to treat the soft tissue and ligamentous portions of the spine.

In a December 2015 VA treatment record, the Veteran presented with complaints of chronic back pain.  The pain varied from sharp to dull and was worse in the evening.  Bending, squatting, or sitting in one place too long exacerbated the pain.  The pain was 6 out of 10, but medication reduced it to 2 out of 10.  The Veteran had run out of Percocet two days prior after he was sent the wrong medication and had been in "misery" since.  Magnetic resonance imaging (MRI) of the back showed moderate spinal canal stenosis and mild to moderate bilateral foraminal stenosis, right more than left moderate disc bulge to L4-5, moderately wide posterior disc protrusion, and moderate spondylosis with thecal compression.  The Veteran was assessed with chronic low back pain with stiffness and given a refill of Percocet.

In a March 2016 VA treatment record, the Veteran presented with back pain, especially at night.  On examination, the Veteran could not flex his trunk more than 15 degrees.

The Veteran was afforded a VA examination for his spine in April 2016.  The Veteran reported that his low back ached constantly with occasional sharp pain to the lower back.  He had difficulty sleeping because of pain.  Sitting and lying down eased the pain, while standing, bending, squatting, lifting, and walking exacerbated the pain.  He took oxycodone to treat the pain, but it only lasted a few hours.  The Veteran stated that he had functional loss or impairment due to his back disability and experienced daily pain and stiffness with difficulties bending or picking up objects.  The Veteran reported that his back would flare-up in the cold weather and rain, after walking too far, or after prolonged sitting or standing.  Flare-ups could last hours or days and occurred almost daily.  He would stay in his bed or chair all day after a flare-up.  

On examination, range of motion testing revealed forward flexion to 15 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees each, and right and left lateral rotation to 10 degrees each.  The Veteran could not flex beyond 15 degrees and started to have pain.  Pain was noted with every range of motion movement and caused functional loss.  The Veteran was able to perform repetitive use without additional loss of function or range of motion.  The VA examiner noted that the Veteran was very stiff on and off the examination table and his caregiver had to assist him in and out of his hospital wheelchair.  The examiner indicated that muscle spasm, localized tenderness, and guarding resulted in antalgic gait and spinal curvature.  No ankylosis was noted.  The Veteran did not have any neurologic abnormalities or findings related to the thoracolumbar spine.  The Veteran regularly used a cane and occasionally a walker.  His back disability severely impacted his ability to perform chores, shopping, exercise, bathing, toileting, and driving.  He was unable to perform recreational activities, sports, and travel.  He experienced moderate problems grooming.  The Veteran received assistance from a caregiver with cooking and bathing.  The examiner diagnosed the Veteran with intervertebral disc syndrome (IVDS), degenerative arthritis of the spine, spinal stenosis, scoliosis and vertebral compression fracture of L5to S1.  She noted that the Veteran's diagnoses were a progression of his service-connected back conditions.

In a September 2016 VA treatment records, the Veteran continued to endorse low back pain that continued to be a 7 to 8 out of 10 without his pain medication.  The Veteran noted that his pain medication was working well and decreased his pain to a 1 out of 10.  Activities such as bending and excessive walking exacerbated his back pain.  The Veteran could not flex his trunk further than 30 degrees.

In February 2017, the Veteran was afforded a VA examination for his back disability.  The Veteran reported severe, constant low back pain, as well as knife-like pain running down both legs.  He experienced flare-ups, causing more severe pain, which he treated with extra doses of oxycodone.  The Veteran reported generally poor mobility; it was difficult to get out of bed and clean himself, and he could not do heavy lifting. 

On examination, range of motion testing revealed forward flexion to 25 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees each, and right and left lateral rotation to 10 degrees each.  The Veteran was able to perform repetitive-use testing without additional loss of function or range of motion.  The VA examiner noted that the examination was somewhat challenging in that the Veteran displayed extremely poor range of motion on the examination, but near-normal range of motion without pain noted with transitions in the waiting room, indicating probable intentional manipulation of examination results.  He noted that for these reasons, the current examination could not be used to objectively quantify functional loss at baseline, or with flare-ups or repetitive use.  The Veteran exhibited no muscle spasm, localized tenderness, or guarding.  He displayed normal muscle strength, except for his knees, with no noted muscle atrophy.  He exhibited absent sensation to most components of the sensory examination.  There was no evidence of pain with weight bearing or non-weight bearing.  The examiner noted that passive range of motion testing was not feasible for the spine.  He indicated there was no ankylosis of the spine and the Veteran did not have IVDS. The Veteran did not have any neurologic abnormalities or findings related to the thoracolumbar spine.  The impact of the Veteran's back disability caused poor tolerance for general physical work, especially with lifting or twisting motions, and for poor tolerance for extending walking or driving.

In August 2017, the Veteran was afforded a VA examination for his low back disability.  He reported difficulty bending, lifting, sitting, and decrease in range of motion.  The Veteran noted that he had to wear adult diapers because he could not get out of bed due to pain and stiffness.  His pain radiated down his legs.  The Veteran denied flare-ups but endorsed functional loss or functional impairment of the thoracolumbar spine. 

On examination, range of motion testing revealed flexion to 60 degrees, left and right lateral flexion to 10 degrees each, and left and right lateral rotation to 15 degrees each.  The Veteran could not perform extension.  Pain was noted on all range of motion movements, but did not cause or result in functional loss.  Evidence of pain with weight bearing was noted.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  The VA examiner indicated that pain, weakness, fatigability, or incoordination did not limit functional ability with repeated use over a period of time.  There was no muscle spasm noted, but guarding of the spine resulted in abnormal gait or abnormal spine contour.  No ankylosis was noted and the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  No IVDS was noted.  The examiner noted that the Veteran had difficulty getting on and off the examination table, and lying is a supine position and rising.  

For the period prior to June 30, 2015, resolving any doubt in the Veteran's favor, the Board finds that a disability rating of 20 percent, but no higher, is warranted for this period on appeal.

The Veteran's treatment records document findings of scoliosis and decreased lumbar lordosis.  Although treatment records prior to June 30, 2015 did not indicate that the abnormal spine contour was attributable to muscle spasms or guarding, the August 2010 VA examination indicated a history of muscle spasms.  Further, VA examinations from April 2016 and August 2017 noted abnormal spine curvature due to a combination of muscle spasm, localized tenderness, and guarding.  Therefore, affording the Veteran the benefit of the doubt, a 20 percent disability rating is warranted based on the objective findings of abnormal spinal contour.

The Board has also considered whether an increased disability rating could be assigned for the period prior to June 30, 2015, on the basis of functional loss due to the Veteran's subjective complaints of pain, weakness, and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Range of motion studies conducted on the August 2010 VA examination revealed forward flexion of the thoracolumbar spine to 80 degrees.  The examiner noted that the Veteran expressed pain on the last 10 degrees of flexion.  While the Board accepts that the Veteran has functional impairment and pain, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion sufficient to warrant the next higher evaluation for this period on appeal.  

The Board notes that prior to June 30, 2015, the evidence of record has not shown that the Veteran's forward flexion of the cervical spine was limited to 15 degrees or less; that he exhibited favorable or unfavorable ankylosis of the entire cervical or thoracolumbar spine; that he exhibited forward flexion of the thoracolumbar spine limited to 30 degrees of less, or unfavorable ankylosis of the entire spine.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, for the period prior to June 30, 2015, a disability rating of 20 percent, but no higher, for the Veteran's service-connected low back disability is warranted.  
 
For the period following June 30, 2015, resolving any doubt in the Veteran's favor, the Board finds that a 40 percent rating, but no higher, is warranted for this period on appeal.  From June 30, 2015, VA treatment records have documented forward flexion of 15 degrees or less.  See VA Treatment Records from June 2015, July 2015, August 2015, September 2015, November 2015, December 2015, and March 2016.

The General Rating Formula does not provide for a rating higher than 40 percent unless there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  In this case, the Veteran has not been diagnosed with ankylosis of any segment of his spine.  

The medical records clearly demonstrate that while the motion of the Veteran's spine has been limited, some range of motion is present throughout the applicable period under appeal.  As shown above, none of the examiners have found any spinal ankylosis.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar or lumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, weakness, and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine absent ankylosis.  In addition, none of the medical evidence suggests that the severity of his service-connected back disability is the functional equivalent of ankylosis.  Notably, all of the examinations during this timeframe demonstrated that the Veteran had at least some range of motion in his lumbar spine, even with Deluca considerations, throughout the applicable period under appeal.  See VA Examinations on April 2016, February 2017, and August 2017.  Hence, the record presents no basis for the assignment of a rating higher than 40 percent based on functional loss.  As such, the Veteran is not entitled to a higher rating under the General Rating Formula for limitation of spine movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an increased rating higher than 40 percent for a low back disability for this period on appeal.

Accordingly, resolving all reasonable doubt in favor of the Veteran, a 20 percent disability rating prior to June 30, 2015, and 40 percent disability rating , but no higher, thereafter for the Veteran's low back disability is warranted.

Osteoarthritis of the Left Knee

The Veteran is seeking a disability rating in excess of 10 percent for his service-connected osteoarthritis of the left knee.  Specifically, the Veteran contends that his left knee disability is more severe than reflected by his currently assigned disability rating.

By way of history, in March 2010, the Veteran filed a claim for an increased disability rating for his service-connected left knee disability and a September 2010 rating decision continued a 10 percent rating under Diagnostic Code 5260.  The Veteran disagreed with the continuance of the rating and perfected an appeal.  

As noted above, disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

Under Diagnostic Code 5003, degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260 for limitation of flexion of the leg, and Diagnostic Code 5261 for limitation of extension of the leg.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  
 
Under Diagnostic Code 5260, under which the Veteran is currently rated, a 10 percent rating is assigned for knee flexion limited to 45 degrees.  A 20 percent rating is assigned for knee flexion limited to 30 degrees.  A maximum 30 percent rating is assigned for knee flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

Under Diagnostic Code 5261, a 10 percent rating is assigned for knee extension limited to 10 degrees.  A 20 percent rating is assigned for knee extension limited to 15 degrees.  A 30 percent rating is assigned for knee extension limited to 20 degrees.  A 40 percent rating is assigned for knee extension limited to 30 degrees.  A maximum 50 percent rating is assigned for knee extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees.  38 C.F.R. Â§ 4.71a, Plate II (2017).

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each diagnostic code.  VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5257 is used to rate recurrent subluxation or lateral instability of the knee.  A 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  

Turning to the evidence of record, in January 2010, the Veteran reported left knee pain for the past week after jumping off a tractor.  See January 2010 VA Treatment Records.  He experienced severe pain, rating the pain an 8 out of 10, and felt his knee was swollen.  The Veteran reported he could barely walk since the incident and medication was not helping.

In a February 2010 VA treatment record, the Veteran reported sharp pain in his left knee that felt as if there was a nail in it.  He was assessed with worsening osteoarthritis of the left knee.

In March 2010, the Veteran presented with left knee pain.  See March 2010 VA Treatment Record.  He reported intermittent pain over the last year.  MRI revealed significant degenerative signal with associated tearing in the posterior horn medial meniscus and increased joint fluid.  The Veteran was prescribed Tramadol and referred for a physical therapy consultation. 

The Veteran was afforded a VA examination in August 2010.  The Veteran reported that his left knee disability had gradually worsened over the last 10 years.  He wore a knee brace and treated his knee with medication, steroid injections, emergency room visits, and physical therapy.  The Veteran reported that he experienced moderate flare-ups every two to three weeks that would last one or two days.  Medications usually did not help during flare-ups.  The Veteran experienced pain, giving way of the joint, stiffness, and decreased speed of joint motion.  There was no deformity, instability, weakness, or incoordination of the left knee.  The Veteran was able to stand for 15 to 30 minutes but always needed the assistance of his orthotic insert and brace.

On examination, the Veteran's left knee joint exhibited bony joint enlargement with crepitation, but no clicks or snaps, grinding, instability, patellar or meniscus abnormality, and no mass behind the knee were detected.  There was no joint ankylosis.  Range of motion testing of the left knee revealed pain with active motion on the left side and flexion to 130 degrees and normal extension to 0 degrees.  The VA examiner was unable to conduct repetitive motion testing and noted that the Veteran was mainly reluctant to do full left knee flexion due to pain.  

The examiner diagnosed the Veteran with bone hypertrophy changes with osteoarthritis of the left knee.  He noted that the effects of the Veteran's left knee prevented him from playing sports; were severe on chores, exercise, toileting, and driving; and were mild on shopping, recreation, and traveling.  There were no effects on feeding, bathing, dressing, and grooming.  The Veteran's knee would get stiff and difficult to move if the Veteran sat for a while.  At the time of the examination, the Veteran had been unemployed for one to two years from his job repairing clocks because he was unable to make house calls and repair tall clocks due to his left knee and shoulder pain.

A September 2010 VA treatment record noted that the Veteran was discharged from physical therapy clinic.  The Veteran's degenerative joint disease of the left knee had been evaluated in June 2010 and the Veteran had been assigned a treatment plan of eight sessions of physical therapy with ultrasound doses.  Subsequent to completion, the Veteran reported that his knees felt great and that he received 80 percent relief,

In a July 2011 statement, the Veteran asserted that the RO had not considered functional loss due to pain, nor the treating effect of his medication, oxycodone.  The Veteran emphasized that he had to wear a knee brace.

In an April 2012 VA treatment record, the Veteran was evaluated for a left knee brace.  He rated his left knee pain as 7 out of 10.

In March 2013, imaging studies revealed severe anterior cruciate ligament (ACL) insufficiency and degenerative subchondral cystic changes underlying the tibial spines.  There was moderate degenerative signal in the menisci with associated volume loss and degenerative tearing most prominent in the posterior medial meniscus.  Thinning of the medial compartment articular cartilage was detected, with mild reactive subchondral changes and small marginal osteophytes.  Minimally increased joint fluid was noted, with a small medial popliteal cyst.

The Veteran was afforded a VA examination in April 2016.  The Veteran reported that he experienced constant knee pain that had worsened over the last two to three years.  Walking and standing hurt and caused his knees to swell at times, and prolonged sitting caused stiffness.  His left knee had given out before and he had fallen in the past.  The Veteran reported that the pain was so bad that he would sit in his chair or lay down in bed all day.  He seldom went anywhere or did anything.  The Veteran had treated his knee with physical therapy that had given him some relief, and with injections that only provided relief for a short while.  Cold weather, rain, and sitting or standing for prolonged periods would cause flare-ups.  The Veteran reported that the flare-ups occurred almost daily and lasted one to two hours.  He treated flare-ups with oxycodone and rest and used his brace more frequently.  The Veteran noted that he had difficulty squatting and bending his knees all the time. 

On examination, range of motion testing revealed flexion from 0 to 90 degrees and extension from 90 to 0 degrees.  The Veteran had pain with movement starting around 50 degrees on flexion and extension.  The VA examiner noted that pain on flexion and extension caused functional loss.  The Veteran was hesitant to do movements because of concerns of pain and having a flare-up.  The examiner noted that the Veteran was able to perform repetitive testing with no additional functional loss or range of motion.  She was unable to say whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time.  She noted that repetitive motion was conducted without change or flare-up, but it would be mere speculation to state to what degree the joint would be affected during flare-up or when used repetitively over time.  Muscle strength testing revealed normal strength and no muscle atrophy.  There was no ankylosis of the left knee noted.  The examiner indicated there was no history of recurrent subluxation or recurrent effusion.  Joint stability testing revealed normal results with no instability of the left knee.  The examiner noted that the Veteran had a meniscus condition in 2010 with symptoms of tear, frequent episodes of joint "locking," and frequent episodes of joint pain. 

The Veteran was diagnosed with bilateral meniscal tear, bilateral knee joint osteoarthritis, bilateral degenerative arthritis, and left knee ACL deficiency.  The examiner indicated that the Veteran used a cane and walker for his knee and back conditions and a brace for his knee.  She noted that the Veteran's left knee disability impaired his ability to perform occupational tasks that involved lifting, prolonged standing, sitting, walking, and any type of climbing.  The Veteran's left knee disability had severe effects of chores, shopping, exercise, toileting, and driving; and moderate effects on dressing and grooming.  He was unable to play sports, perform recreational activities, and travel.  His caregiver assisted him in food prep and bathing, as he had fallen in the tub before due to his knees.  The examiner noted that the Veteran's diagnoses were a progression of his service-connected knee condition.

In an April 2016 VA treatment record, the Veteran presented after a fall when his knees got weak and gave out.  The record noted abrasions on his legs from another fall he had two weeks ago. 

In February 2017, the Veteran was afforded a VA examination for his left knee disability.  The Veteran reported severe and chronic left knee pain.  His knee would give out while walking and lead to falls.  The Veteran reported that it was difficult to walk, squat, or climb stairs.  Treatment for the left knee had included oxycodone, physical therapy, and steroid injections. 

On examination, range of motion testing revealed flexion from 10 to 105 degrees and extension from 105 to 10 degrees.  Pain was noted during flexion testing.  The range of motion itself did not contribute to functional loss.  Passive range of motion testing showed flexion from 10 to 105 and extension from 105 to 10 for the left knee.  Passive range of motion testing showed flexion from 0 to 140 and extension from 140 to 0 for the right knee.  Pain on passive motion was noted for the left knee only.  The VA examiner noted that the initial range of motion tested was extremely poor; however, when the examiner pointed out that greater range of motion was observed just seconds prior to testing, this convinced the Veteran to provide a more realistic range of motion measurement.  The examiner further noted that this was still limited by active muscle resistance and the testing might not represent actual range of motion.  Further testing revealed that the Veteran was able to perform repetitive testing with no additional loss of function or motion.  The examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  On muscle strength testing, the Veteran's left knee exhibited active movement against some resistance.  No muscle atrophy or ankylosis was noted.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing revealed normal anterior instability, posterior instability, medial instability, and lateral instability. 

An May 2017 addendum opinion from the February 2017 VA examiner added that the Veteran had poor tolerance for extended walking, especially on stairs, which limited his tolerance for jobs that required walking long distances over the course of the day.

In August 2017, the Veteran was afforded a VA examination for his left knee disability.  The Veteran reported difficulty with walking, standing, and climbing stairs.  He noted swelling and decrease in range of motion.  The Veteran stated that his left knee gave out almost on a daily basis.  The Veteran denied flare-ups but endorsed functional loss or impairment of the knee joint.  He stated that he had to lay in bed rubbing his knee in the mornings and sometimes could not move the knee.

On examination, range of motion testing of the left knee revealed flexion to 60 degrees and extension to 0 degrees.   Pain was noted on flexion and extension, but did not result in functional loss.  There was evidence of pain with weight bearing and non-weight bearing.  The Veteran was able to perform repetitive testing with no additional loss of function or range of motion.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  Muscle strength testing revealed active movement against some resistance with left knee extension and flexion.  The Veteran had no muscle atrophy.  No ankylosis was noted.  The VA examiner indicated there was no history of subluxation, instability, or effusion.  Joint stability testing revealed normal results. 

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's left knee disability is not warranted, as the criteria for a more severe rating has not been met at any time during the appellate period. 

Evidence has not shown that the Veteran's service-connected left knee disability is limited to at least 30 degrees of flexion.  On the contrary, range of motion testing conducted on VA examinations has shown flexion to 130 degrees, 90 degrees, 105 degrees, and 60 degrees.  See VA Examinations from August 2010, April 2016, February 2017, and August 2017.  Therefore, a higher disability rating under Diagnostic Code 5260 is not warranted.

Range of motion testing on VA examinations has shown extension within normal range, except for the February 2017 examination.  On this examination, the Veteran's extension was limited to 10 degrees.  Although the most recent VA examination in August 2017 noted extension to 0 degrees, resolving reasonable doubt in favor of the Veteran, beginning February 9, 2017, the Board finds that a separate 10 percent disability rating is warranted under Diagnostic Code 5261 for extension of the left knee limited to 10 degrees.

The Board has also considered whether an increased disability rating could be assigned on the basis of functional loss due to the Veteran's complaints of pain, weakness, and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Range of motion studies conducted on the August 2010, April 2016, February 2017, and August 2017 VA examinations do not reveal limitation of motion sufficient to warrant the next higher evaluation for the entire appellate period.  The foregoing evidence simply does not show that pain has caused functional loss sufficient for an evaluation in excess of 10 percent for flexion limited to 45 degrees or for extension limited to 10 degrees.    

The Board notes that the April 2016 VA examiner diagnosed the Veteran with bilateral meniscal tear.  The examiner noted that this condition had existed since 2010 with symptoms of tear, frequent episodes of joint "locking," and frequent episodes of joint pain.  VA has recognized that awarding ratings under Diagnostic Codes 5258 and 5259 in addition to ratings under other Diagnostic Codes, such as 5260 ad 5257 may constitute pyramiding.  See M21-1, pt. III, subpt. iv., ch. 4, § A(1)(m) (stating that evaluations under Diagnostic Codes 5258 and 5259 "can pyramid with evaluations under [Diagnostic Codes] 5260 . . . for limitation of knee flexion or extension.  Therefore, separate compensable evaluations are not permitted.").  The substantive rules in the M21-1 Manual are binding on VA.  See Hamilton v. Derwinski, 2 Vet. App. 671, 675 (1992).  The Board will not assign additional compensable ratings under Diagnostic Codes 5258 and 5259 because to do so would constitute pyramiding.  As the evidence of record does not indicate dislocation of cartilage, semilunar, under Diagnostic Code 5258, and the only available rating under Diagnostic Code 5259 (10 percent) would be less favorable than the ratings currently assigned for the Veteran's left knee limitation of flexion and extension, the Board will not disturb the left knee disability ratings currently assigned.

Finally, the evidence of record does not indicate that the Veteran suffers from incapacitating episodes due to IVDS that require bedrest prescribed by a physician and treatment, nor does the evidence show that his left knee suffers from ankylosis, lateral instability, subluxation, effusion, dislocated cartilage, tibia/fibula impairment, or genu recuvatum.  As such, a higher or separate rating is not warranted under the other diagnostic codes addressing knee disability.  See Diagnostic Codes 5243, 5256, 5257, 5262, and 5263.

In summary, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the Veteran's left knee disability due to limitation of flexion.  The Board also finds that a separate disability rating of 10 percent is warranted, from February 9, 2017 due to limitation of extension caused by the Veteran's left knee disability.


ORDER

Entitlement to a 20 disability rating for degenerative disc disease of the lumbar spine for the period prior to June 30, 2015 is granted. 

Entitlement to a 40 disability rating, but no higher, for degenerative disc disease of the lumbar spine for the period following June 30, 2015 is granted.

Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left knee is denied.

Entitlement to a separate 10 percent disability rating, from February 9, 2017, for left knee limitation of extension is granted.


REMAND

With regard to the Veteran's claim for entitlement to TDIU, the November 2016 Board remand directed the RO to refer the Veteran's claim to the Director, Compensation Service, to determine whether an extraschedular TDIU rating was warranted for anytime between March 4, 2009 and September 10, 2010.  After referral, the RO was directed to review and readjudicate the claim based on the evidence of record.  If any benefit sought remained denied, a supplemental statement of the case (SSOC) was to be issued.
The evidentiary record shows that a SSOC was issued in October 2017; however, referral for consideration of entitlement to TDIU on an extraschedular basis was not sent to the Director until October 2017.  The Director issued an advisory opinion in November 2017 and no SSOC was issued subsequent to the opinion.  As such, there has been no SSOC issued that has taken into consideration the new evidence submitted by the Director, as instructed by the November 2016 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, remand is warranted so that the RO may readjudicate the issue of entitlement to TDIU on an extraschedular basis, taking into account all the evidence of record including the Director's November 2017 advisory opinion, and issue a SSOC.

Accordingly, the case is REMANDED for the following action:

The Veteran's claim should be readjudicated based on the entirety of the evidence, to specifically include the November 2017 advisory opinion from the Director, Compensation Service.  If any benefit sought remains denied, furnish the Veteran a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


